Citation Nr: 0629711	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs ((VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
tinnitus in each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to June 
1947.  

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 2003 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied an increased rating for service-connected 
tinnitus, to specifically include entitlement to separate 10 
percent ratings for each ear.  The veteran perfected a timely 
appeal to that decision.  

In August 2004, the undersigned Veterans Law Judge granted 
the veteran's motion to advance this case on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2006) and 38 C.F.R. § 20.900(c) (2005).  

On August 18, 2004, the Board issued a decision denying the 
veteran's claim for an increased rating for tinnitus, to 
specifically include separate 10 percent ratings for each 
ear.  The veteran appealed the Board's July 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Court, in an April 2005 order, granted a 
Joint Motion for Remand filed by the parties to the appeal, 
and vacated and remanded the Board's July 2003 decision.  The 
case was thereafter returned to the Board.  

The Board previously deferred review of the issue regarding 
entitlement to separate 10 percent ratings for the service-
connected tinnitus of each ear pending review of applicable 
regulations by the United States Court of Appeals for the 
Federal Circuit.  The stay on adjudication of such claims has 
since been lifted.  Therefore, the Board will proceed with 
the adjudication of this appeal.  


FINDING OF FACT

The veteran has been assigned a 10 percent rating for 
bilateral tinnitus; this is the maximum disability rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent disability ratings for each ear for the veteran's 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  The veteran was 
diagnosed with bilateral tinnitus, which is recurrent.  
Service connection for this disability was established in a 
September 2002 rating decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  38 
C.F.R. § 4.84, Diagnostic Code 6260.  For the reasons set 
forth below, a 10 percent is the maximum scheduler evaluation 
under this code.  

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER

An evaluation in excess of 10 percent tinnitus is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


